Citation Nr: 1500850	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an increased rating for right knee tricompartmental arthritis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1987.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In its rating decision, the RO granted the Veteran's claim for service-connected compensation benefits for tricompartmental arthritis of the right knee and awarded a 10 percent disability rating.  The Veteran appealed the assigned rating to the Board.

After the Veteran initiated this appeal, VA received a letter from him in November 2012.  In the letter, the Veteran sought service-connected disability compensation benefits for three conditions he identified as newly-diagnosed disabilities: 1) temporomandibular disorder; 2) chronic sinusitis; and 3) osteopenia.  The Veteran's letter also includes the following general claim for increased disability ratings for the several disabilities for which VA has already granted service-connection: "The prior diagnosed and rated conditions are worsening and warrant an upgrade."  The issues of entitlement to service-connection for temporomandibular disorder, chronic sinusitis and osteopenia and entitlement to an increased rating with respect to each of his currently service-connected disabilities (arthritis, status post-fracture, of both hands; arthritis of both elbows; arthritis of both wrists; left knee instability, status post-meniscectomy; left knee arthritis; hemorrhoids; perifolliculitis of the head and face; and hypertension) have therefore been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Because the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

For the following reasons, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The most recent VA examination to evaluate the severity of the Veteran's service-connected right knee tricompartmental arthritis took place in May 2010.  In his November 2012 letter, the Veteran described his arthritis as "deteriorating" and he indicated that - particularly with respect to his neck, back and knees - his pain, discomfort, and the associated limitations on the ordinary activities of his life have worsened in severity.  The broad scope of the Veteran's general statement that his "prior diagnosed and rated conditions are worsening and warrant an upgrade" also carries the implication that the Veteran's right knee disability has worsened since May 2010.  His representative has offered similar contentions.  As there are contentions of significant worsening since the last examination, further development is indicated.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected right knee disability since May 2010.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records identified by the Veteran.

2. Schedule a VA orthopedic examination to determine the nature and severity of the Veteran's arthritis of the right knee.  The examiner should have access to the Veteran's claims file and to all records obtained as a result of the AOJ's efforts to obtain post-May 2010 treatment records for the Veteran's right knee tricompartmental arthritis.   All necessary tests should be performed.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


